NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3382-15T3


MARJORIE JONES,

        Appellant,

v.

BOARD OF REVIEW, DEPARTMENT
OF LABOR and MARKETREACH,
INC.,

     Respondent.
_______________________________________

              Submitted June 1, 2017 – Decided           June 21, 2017

              Before Judges Lihotz and O'Connor.

              On appeal from the Board of Review,
              Department of Labor, Docket No. 011,591.

              Marjorie Jones, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; Tasha M. Bradt, Deputy Attorney
              General, on the brief).

PER CURIAM

        Appellant Marjorie Jones appeals from the final decision of

respondent Board of Review (Board), which affirmed the decision
issued after a telephonic hearing by an Appeal Tribunal.     The

Tribunal affirmed the decision of a Deputy Director (Deputy) of

the Division of Unemployment and Disability Insurance, who

denied appellant unemployment compensation benefits.    We affirm.

    We discern the following from the record.   From November

16, 2011 to August 13, 2013, appellant worked as a telephone

executive or "lead generator" for MarketReach, Inc. (employer).

After finding another position, appellant resigned on July 30,

2013, providing the employer thirty days notice.   However, on

August 13, 2013, appellant abruptly quit and walked off of the

premises.   At the time of her resignation, appellant was paid

$10.50 per hour, plus commissions.   Factoring in her

commissions, she earned on average $11 per hour.

    When her new position did not commence in October 2013 as

anticipated, appellant applied for unemployment benefits.     The

Deputy denied appellant's application on the ground she failed

to disclose her reason for resigning from the job; therefore,

the Deputy found appellant did not demonstrate she resigned for

good cause attributable to the work, see N.J.S.A. 43:21-5(a).

Appellant appealed the Deputy's determination to an Appeal

Tribunal.   Following a telephone hearing, the Tribunal affirmed

the Deputy, but for modifying the date appellant was

disqualified from benefits.
                                2
                                                           A-3382-15T3
    During the hearing, appellant claimed the employer's

records stated she began to work on December 5, 2011, when in

fact her position started on November 16, 2011.      Appellant

believed the employer derived some illegal gain from having the

wrong start date included in its records.     The Tribunal found no

evidence to support her claim the employer engaged in any

illegal or unethical conduct, and determined the appellant left

her position voluntarily without good cause attributable to the

work.   See ibid.

    The Board affirmed the Appeal Tribunal's decision and an

appeal ensued.      While that appeal was pending, we granted

appellant's motion to supplement the record, and determined to

remand the matter to the Board for its reconsideration in light

of the supplemental material.     On remand, the Board reopened the

matter, set aside its prior decision, and remanded the matter to

the Appeal Tribunal for a new hearing and decision.

    At the second hearing before the Appeal Tribunal, appellant

again claimed she was justified in leaving MarketReach, Inc.,

contending the employer had engaged in illegal or fraudulent

conduct.   Appellant also stated she resigned because she feared

the employer's wrongful acts might implicate her.

    In support of her contentions, appellant produced a

contract between the employer and Mercer County showing Mercer
                                3
                                                            A-3382-15T3
County agreed to provide "On-The-Job" (OTJ) training benefits to

the employer to train appellant.   The contract states the

training period is thirteen weeks, and that the "OTJ Start Date"

is December 5, 2011 and the "OTJ End Date" March 5, 2012."1      The

contract does not state – and the employer does not dispute –

appellant commenced her employment with MarketReach, Inc., on

November 16, 2011.

     Appellant also asserted she was forced to quit two weeks

before her planned resignation date of August 30, 2011, because

the employer requested she train new employees who were to take

over her job duties when she left.   She claimed the time

required to train others kept her from performing other tasks

that may have yielded her a commission.   She did not provide

evidence of the amount in commissions she would have earned had

she not been requested by the employer to train the new

employees.

     The Appeal Tribunal denied appellant benefits.   Citing

N.J.S.A. 43:21-5(a), the Tribunal found she voluntarily left her

position with MarketReach, Inc., without good cause attributable

to the work and, thus, was disqualified from receiving benefits.

The Tribunal found appellant's testimony "unclear and

1
   In fact, the contract states the "OTJ End Date" is March 5,
2011, but the "11" in "2011" is crossed out and a "12" inserted
by hand. This hand-written correction is initialed.
                                4
                                                            A-3382-15T3
unconvincing," and appellant's supplemental evidence did not

show the employer engaged in any fraudulent, illegal, or

unethical activity.    Accordingly, the Tribunal concluded

appellant did not have good cause attributable to the work to

resign from her position.    The Board affirmed the Appeal

Tribunal's decision, and this appeal ensued.

    On appeal, appellant's principal contention is she was

forced to resign because the employer made her "unknowingly

complicit by falsifying official government documents for

financial gain."   She also asserts she was forced to abruptly

quit on August 13, 2013 when the employer took away "financial

work opportunities."

    Our review of an administrative agency decision is limited.

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).    "In reviewing

the factual findings made in an unemployment compensation

proceeding, the test is not whether [we] would come to the same

conclusion if the original determination was [ours] to make, but

rather whether the factfinder could reasonably so conclude upon

the proofs."   Ibid. (quoting Charatan v. Bd. of Review, 200 N.J.

Super. 74, 79 (App. Div. 1985)).    "If the Board's factual

findings are supported 'by sufficient credible evidence, [we]

are obliged to accept them.'"    Ibid. (quoting Self v. Bd. of

Review, 91 N.J. 453, 459 (1982)).    "Unless . . . the agency's
                                5
                                                             A-3382-15T3
action was arbitrary, capricious, or unreasonable, the agency's

ruling should not be disturbed."    Ibid.

    After carefully reviewing the record and the parties'

briefs, we conclude petitioner's contentions are without

sufficient merit to warrant discussion in a written opinion.      R.

2:11-3(e)(1)(E).   We add only the following comments.

    It is obvious the contract between the employer and Mercer

County approving the employer for OTJ training benefits does not

state appellant commenced employment on December 5, 2011.     The

latter date clearly refers to the day the thirteen-week OTJ

training period was to commence, not when appellant started

employment with MarketReach, Inc.   There is no evidence or any

reasonable basis to believe the employer engaged in any illegal

or unethical conduct, let alone any conduct that implicated

appellant in any way.   Because its factual findings are

supported by sufficient credible evidence, we affirm the Board's

decision.

    Affirmed.




                                6
                                                           A-3382-15T3